Morton, J.
This is an action of tort to recover for injuries caused by the falling of a car door upon the plaintiff as he was attempting to open it. The case is here on the defendant’s exceptions.
The car was a Chicago and Great Western Railroad Company car, and was loaded with wool which the plaintiff was sent by his employers, a firm of teamsters, to unload and deliver “where it was going.” It was in the defendant’s yard at East Boston known as the Porter Street yard, and stood upon a delivery track so called. There was evidence tending to show that a clerk in the defendant’s employ acting, as could be found, within the scope of his authority, and for the purpose of aiding the plaintiff in the unloading of the car, pointed out its location to the plaintiff. On one side of the car there was a space for teams and the delivery *438of freight, but none on the other. The car had two doors on opposite sides, both sealed. There was nothing to show that any directions were given or were expected to be given to the plaintiff by the defendant in regard to unloading the car, and, so far as appears, he was left to break the seals and open and unload the car in his own way. The plaintiff drew up alongside the car with his team and tried to open the door, as he testified, but was unable to do so on account of the wool that pressed against it. Thereupon he went round to the other door, broke the seal, lifted the latch or hasp, and was in the act of shoving back the door when it fell upon him. This was in substance the plaintiff’s account of the accident. The defendant introduced evidence tending to show that the door on the delivery side was open, and that the plaintiff attempted to open the other door for more ventilation; that the door was in good condition; and that in opening it the plaintiff used an iron bar and pried it up out of the groove in which it ran, and thereby caused it to fall on him. This was denied by the plaintiff.
The question whether the accident happened as the plaintiff testified that it did, or in the manner described by the defendant, or in some other manner, was plainly one of fact for the jury. It could not be ruled as matter of law that the plaintiff had no right to open the door for ventilation or for the purpose for which he testified that he opened it. The placing of the car upon a delivery track and the pointing out of its location by the clerk to the plaintiff constituted, or could be found to constitute, a representation by the defendant on which the plaintiff was justified in acting, that the car was in a suitable place and condition for him to unload, and an assent to his unloading it if not an invitation to him to unload it. And he was left, so far as appears, as already observed, to break the seals and open and unload it in his own way. It was for the jury to say whether, when he found, according to his own testimony, that he could not open the door on the delivery side, he was required in the exercise of due care to notify the defendant, or seek assistance from it. It was also for the jury to say whether, if they found that the plaintiff opened the door with an iron bar, that was under the circumstances a proper way to open it, and whether the plaintiff used due care. There was evidence tending to show that it was sometimes necessary to use an *439iron bar in opening a car. The judge instructed the jury in substance that if the door was not defective and it fell because of the plaintiff’s carelessness in using an iron bar and in prying the door out of the groove or slide in which or on which it ran, then the plaintiff could not recover. The defendant in effect concedes that the fall of the door, if it occurred in the way in which the plaintiff testified that it did, would be evidence of negligence on the part of some one, but it contends that the only duty which, under the circumstances, it owed to the plaintiff was that of proper inspection, and that the falling of the door in the manner described by the plaintiff was not of itself evidence of negligence by it in the performance of that duty, for the reason that it did not appear how long the car had been in the defendant’s possession. But the plaintiff was not an employee of the defendant, and the defendant owed him no duty of inspection as such. The relation which the plaintiff occupied towards the defendant was that of one coming to its premises on business which involved the unloading of the car by him and in respect to whom the defendant was required to exercise reasonable care to see that the car was in a condition to be safely unloaded. It was for the jury to say whether the defendant had exercised such care and whether the accident was due to its negligence. It could not be ruled as matter of law that it was not, and by leaving it to the jury to say whether the car had been there long enough to allow the defendant to inspect it, the court ruled too favorably, if anything, for the defendant. Its liability did not depend on whether it had or had not had a reasonable opportunity to inspect the car, but on its failure to use reasonable care to see that the car was in a condition to be safely unloaded by the plaintiff.
We discover nothing in the conduct of the trial which requires that the exceptions should be sustained.

Exceptions overruled.